DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed subject matter “dual-frequency waveform generating module”, as recited in application claim 13, and the claimed subject matter “constant-modulus waveform generating module”, as recited in application claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The Preliminary Amendment filed on 4/27/2020 has been entered. Claims 1-16 are still pending in this Office action.

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “calculation module, mapping module and sending module”, as recited in application claim 10 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claimed elements “calculation module, mapping module and sending module”, as recited in application claim 10, correspond to the claimed “calculating module 1601, a mapping module 1602 and a sending module 1603” as disclosed in FIG. 16 and para. [0097]. In view of that, the claimed elements “calculation module, mapping module and sending module” do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “dual-frequency waveform generating module”, as recited in application claim 13 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claimed elements “dual-frequency waveform generating module”, as recited in application claim 13, correspond to the claimed “dual-frequency waveform generating module” as disclosed in para. [0105]. In view of that, the claimed elements “dual-frequency waveform generating module” do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “constant-modulus waveform generating module”, as recited in application claim 14 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claimed elements “constant-modulus waveform generating module”, as recited in application claim 14, correspond to the claimed “constant-modulus waveform generating module” as disclosed in para. [0106]. In view of that, the claimed elements “constant-modulus waveform generating module” do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections

Claim 2 is objected to because of the following informalities: in line 8, “the limiting condition” should be changed to -- the preset limiting condition --. Appropriate correction is required.
	
Claim 3 is objected to because of the following informalities: in line 6, “the limiting condition” should be changed to -- the preset limiting condition --. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: in line 7, “the limiting condition” should be changed to -- the preset limiting condition --. Appropriate correction is required.


Claim 11 is objected to because of the following informalities: in line 11, “the limiting condition” should be changed to -- the preset limiting condition --. Appropriate correction is required.

Claim Rejections - 35 USC § 101

           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “computer-readable storage medium” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Allowable Subject Matter

Claims 1, 4-6 and 8-9 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “calculating a first amplitude-modulated sine wave signal and a second amplitude-modulated sine wave signal with each preset frequency individually; mapping, based on the first amplitude-modulated sine wave signal and the second amplitude- modulated sine wave signal with the each preset frequency and according to a preset mapping rule, a sequence of data bits to be sent into a signal sequence”.

Claims 10 and 12-15 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 10, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “a calculating module, which is configured to calculate a first amplitude-modulated sine wave signal and a second amplitude-modulated sine wave signal with each preset frequency individually; a mapping module, which is configured to map, based on the first amplitude-modulated sine wave signal and the second amplitude-modulated sine wave signal with the each preset frequency and according to a preset mapping rule, a sequence of data bits to be sent into a signal sequence”.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631